September 20, 2007 TSX Venture Symbol: CPQ CANPLATS UPDATES PROPERTY ACTIVITIES Vancouver, B.C. – Canplats Resources Corporation (TSX Venture: CPQ) reports that diamond drilling at its wholly-owned Rodeo gold property in Durango, Mexico, was successful in intersecting anomalous gold values over significant intervals.Hole BRD-002 intersected 0.23 grams of gold and 8.68 grams of silver per tonne over 103.1 meters while BRD-004 intersected 0.24 grams of gold and 1.32 grams of silver per tonne over 36.3 meters*.Drilling did not intersect significant gold values beneath the high-grade, near-surface vein system that was tested in earlier programs.The company has no immediate plans for further work on the property. At the Maijoma and El Alamo properties in the state of Chihuahua, field programs have been completed.This work included mapping, sampling and induced polarization surveys and was successful in defining three new drill targets with coincident geochemical and geophysical anomalies. Meanwhile, consulting geologists Perry Durning and Bud Hillemeyer continue field work on behalf of Canplats to acquire other unexplored prospects in favorable geology in Mexico.The company is planning drilling programs on prioritized prospects in the coming months. All work is being supervised by Ken McNaughton, vice-president, exploration, and a qualified person as defined by Canada’s National Instrument 43-101. For further information, contact: Corporate Information Canplats Resources Corporation R.E. Gordon Davis Chairman, President and C.E.O. Direct: (604) 484-8220 Paul LaFontaine Director, Investor Relations Direct: (604) 484-8212 NA Toll-Free: (866) 338-0047 info@canplats.com http://www.canplats.com Investor Inquiries G2 Consultants Corporation NA Toll-Free: (866) 742-9990 Tel: (604) 742-9990 Fax: (604) 742-9991 canplats@g2consultants.com * True widths to be determined. All assays were submitted for preparation by ALS Chemex at its facilities in Chihuahua, Mexico and analysis in Vancouver, B.C.Trace element analysis was completed using three acid digestion with ICP finish.Gold analysis was completed using fire assay with an atomic absorption finish.Samples containing over 10 grams of gold per tonne were re-assayed using standard fire assay with gravimetric techniques.To receive Canplats’ news releases by e-mail, contact Paul LaFontaine, manager, investor relations, at info@canplats.com or (866) 338-0047.The TSX Venture Exchange has neither approved nor disapproved of the information contained herein. Some of the statements contained in the company’s news releases may be forward-looking statements such as the company’s future plans, objectives and goals. The statements that are not historical facts are forward-looking statements involving known and unknown risks and uncertainties which could cause actual results to vary considerably from these statements.The risks and uncertainties include general and economic conditions as well as those described in Canplats’ SEC Form 20F as amended.
